876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tommy Wayne MYERS, Plaintiff-Appellant,Ola Myers, Plaintiff,v.SHERIFF OF SEVIER COUNTY, et al., Defendant-Appellee.Tommy Wayne MYERS, and mother Ola Myers, Plaintiffs-Appellants,v.UNIVERSITY OF TENNESSEE MEDICAL CENTER, Sevier CountyHospital, and all the MD's at the two hospitalsnow and all named in the court summonsnow, Defendants-Appellees.
No. 88-6142.
United States Court of Appeals, Sixth Circuit.
June 9, 1989.

1
Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and DAVID D. DOWD, District Judge.*

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and records, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Tommy Wayne Myers appeals the dismissal of two separate but related civil rights complaints filed under 42 U.S.C. Sec. 1983 in which he alleged he and his mother have suffered bizarre injuries at the hands of various defendants.  Each complaint was dismissed because no claim upon which relief could be granted under 42 U.S.C. Sec. 1983 was stated.  Upon consideration, we can only conclude that the complaints were properly dismissed.


4
Plaintiff's initial action (Case No. 88-6142) was based upon allegations of bizarre actions, none of which could be construed as actionable under Sec. 1983.  Likewise, plaintiff's second action (Case No. 89-5155) cannot be construed as alleging anything actionable under Sec. 1983.  Further, plaintiff did not file objections in this latter case to the magistrate's recommendation that this complaint be dismissed as frivolous.  Accordingly, the complaints were properly dismissed.


5
Therefore, the judgments of the district court are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation